department of the treasury internal_revenue_service washington d c jun uniform issue list numbers cp rast er kr rrr rk kkk re r kk keka kr rk k rrr kkk kkk ere kee k eker kare k legend taxpayer se kkh kk keke ee kke krkkerkekkkkkkkkkkkkrkr eker kr ke kkk keke keke kk kekkekekeke ree ek rkrkkkkkekkkkkkkkkkeke employer orr rr ikke kk hk kr keke keke keke keek plan kr kkk keke kkkkkkrekek kkk keke rrkkkkekkkkekkekeee dear rkkkkek s this is in response to a letter dated date as supplemented by additional correspondence dated march and date letter_ruling on your behalf concerning issues arising under sec_402 of the internal_revenue_code code in which your authorized representative requested a private with regard to your ruling_request your authorized repre- sentative has submitted the following facts and representations the taxpayer a former executive officer of the employer retired on k xeeeeeee after years_of_service with the employer and more than five years of participation in the employer's plan taxpayer has attained age but not age a profit sharing plan with a cash_or_deferred_arrangement qualified under code sec_401and k with a related trust that is tax-exempt under code sec_501 a prior to the plan was a thrift_plan accepting employee after- tax and matching_contributions the plan is throughout the taxpayer's participation in the plan the taxpayer's accounts under the plan were partially invested in shares of stock of the employer and its predecessors employer_securities the employer_securities satisfy the definition of such securities found in sec_402 e of the code assets so invested 4y ef kv a included employer contributions employee pre-tax contributions and employee after-tax contributions the taxpayer has not participated in any other plan requiring aggregation with the plan for purposes of determining the balance_to_the_credit of his account in december of and received partial distributions from the plan of tax contributions in and were made in accordance with the terms of the plan a portion of his pre- the in-service distributions paid to the taxpayer the taxpayer who was born prior to date the taxpayer now intends to elect a distribution of his entire account balance within one taxable_year plan trustee to distribute the employer_securities and remaining after-tax contributions directly to him and to transfer the remaining account balance directly to an individual_retirement_account described in sec_408 of the code distribution is to defer taxation on the net_unrealized_appreciation nua attributable to the employer_securities distributed from the plan to the extent permitted under code sec_402 b and applicable regulations taxpayer will direct the the purpose of this the ira based on the facts and representations presented by your authorized representative you request the following rulings that a distribution to the taxpayer within a single taxable_year of the taxpayer of all employer_securities and any after-tax contributions credited to him under the plan coupled with a direct_rollover to an eligible_retirement_plan of the remaining balance_to_the_credit of the taxpayer pursuant to an election under sec_401 a under sec_402 d of the code constitutes a lump sum distribution of the code and that the net_unrealized_appreciation in the qualifying securities_of_the_employer_corporation that are distributed to the taxpayer as part of the lump sum distribution will not be includible in the taxpayer's gross_income in the year of the distribution with respect to the ruling requests code sec_402 a provides that an amount actually distributed to a taxpayer by a_trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the taxpayer in the year of distribution under sec_72 relating to annuities code sec_402 b provides in pertinent part that for purposes of code sec_402 and sec_72 which includes securities_of_the_employer_corporation there shall be excluded from gross_income the nua attributable to that part of the distribution which consists of securities_of_the_employer_corporation in the case of any lump sum distribution code sec_402 c provides that for purposes of subpara- graph b nua and the resulting adjustments to basis shall be determined in accordance with regulations prescribed by the secretary_of_the_treasury a cot e g te o g o e e sec_1 a -1 b i a of the income_tax regulations regulations provides that if a distribution from a_trust described in code sec_401 constitutes a total_distribution of the balance_to_the_credit of an employee then the amount to be excluded from the distributee's income is the entire nua attributable to that part of the total_distribution which consists of securities_of_the_employer_corporation sec_1_402_a_-1 i of the regulations defines nua in securities_of_the_employer_corporation as the excess of the market_value of such securities at the time of distribution over the cost or other basis of such securities to the trust code sec_402 d defines a lump sum distribution for purposes of this paragraph as the distribution or payment within taxable_year of the recipient of the balance_to_the_credit of an employee that becomes payable to the recipient- i on account of the employee's death account of the employee's separation_from_service or employee has become disabled within the meaning of sec_72 m from a_trust that forms part of a plan described in code sec_401 and which is exempt from tax under sec_501 or from a plan described in sec_403 ii after the employee attains age iii iv after an on code sec_402 provides that the term eligible_rollover_distribution means any distribution to an employee of all or any portion of the balance_to_the_credit of the employee in a qualified_trust except the following distributions a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made -- i for the life the joint lives or joint life expectancies of the employee and the employee's designated_beneficiary or or life expectancy of the employee or ii for a period of years or more b any distribution to the extent the distribution is required under code sec_401 and c k b i iv any hardship_distribution described in code section code sec_402 defines an eligible_retirement_plan as ii individual_retirement_account described in sec_408 individual_retirement_annuity described in sec_408 an endowment_contract sec_401 and iii an annuity plan described in sec_403 a a qualified retirement pian described in an i an other than iv dollar_figureo a t a e f o c d g e w a code sec_402 provides generally that the sec_402 rollover rule shall not apply to any transfer of distribution made after the 60th day following the day on which the distributee received the property distributed a sec_401 a a of the code provides that a_trust shall constitute a sec_401 qualified_trust only if the plan of which such trust is a part provides that if the distributee of any eligible_rollover_distribution -- elects to have such distribution paid directly to an eligible_retirement_plan and ii specifies the eligible_retirement_plan to which such distribution is to be paid in such form and at such time as the plan_administrator may prescribe such distribution shall be made in the form of trustee transfer to the eligible_retirement_plan so specified a direct trustee-to- sec_401 a b of the code provides that subparagraph a shall apply only to the extent that the eligible_rollover_distribution would be includible in gross_income if not transferred as provided in subparagraph a a determined without regard to sec_402 and the term eligible_rollover_distribution when used in section of the code has the same meaning as when used in sec_401 c the term eligible_retirement_plan when used in section of the code includes iras defined in sec_408 and sec_401 b of the code generally a direct trustee-to-trustee transfer described in sec_401 eligible_rollover_distribution and is entitled to tax-deferred treatment pursuant to sec_402 of the code constitutes a direct_rollover of an of the code sec_1 a -1 of the regulations question and answer provides that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is not currently includible in the distributee's gross_income under code sec_402 and is exempt from the 20-percent withholding imposed under sec_3405 sec_1 a -1 of the regulations question and answer provides in pertinent part that a direct_rollover is a distribution and rollover of the eligible_rollover_distribution and not a transfer of assets and liabilities in this case the taxpayer who has not attained age has as a result retired and separated from the service of the employer of said separation_from_service the taxpayer intends to elect to receive a distribution of the full amount standing to his credit under the employer's plan within one taxable_year shares of the employer corporation's securities and remaining after-tax contri- butions in his account will be paid directly to the taxpayer the remaining balance will be distributed by means of a direct_rollover to an ira described under code sec_408 a distribution of the taxpayer's entire account balance in the above manner is therefore a lump sum distribution as that term is defined in code sec_402 d furthermore neither the code nor the regulations promulgated thereunder preclude a distribution from being treated as a lump sum distribution under sec_402 d purposes of sec_402 b even if is either rolled over or directly transferred into an ira a portion of the distribution for accordingly with respect to your ruling requests we conclude and rule as follows - i that a distribution to the taxpayer within a single taxable_year of the taxpayer of all employer_securities and any after-tax contributions credited to him under the plan coupled with a direct_rollover to an eligible_retirement_plan of the remaining balance_to_the_credit of the taxpayer pursuant to an election under sec_401 a sec_402 d of the code constitutes a lump sum distribution under of the code and that the nua in the qualifying securities_of_the_employer_corporation that are distributed to the taxpayer as part of the lump sum distribution will not be includible in the taxpayer's gross_income in the year of the distribution these rulings are based on the assumption that the plan is qualified under sec_401 and sec_401 of the code and its related trust is tax-exempt under sec_501 at all times relevant to this ruling this letter_ruling further assumes that the taxpayer's distributions from the plan were made and will be made with the plan terms referenced above meets the requirements of code sec_408 it also assumes that the taxpayer's ira in accordance this ruling is directed only to the taxpayer who requested it of the code provides that it may not be used or sec_6110 cited by others as precedent o c copies of this ruling have been sent to your authorized representative in accordance with a power_of_attorney on file in this office should you have any questions pertaining to this letter you may contact rkkkkkkkkkekkkekkeke of this office at kkk kerr kee k sincerely woita switle john swieca manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of this letter notice of intention to disclose notice copy of notification letter form representative to authorized
